On Application for Rehearing.
In the application for rehearing the state contends that our opinion, in effect, holds that the legislature cannot specifically exclude certain verdicts as responsive to the crime charged, which verdicts would be responsive under the general rule that a *Page 29 
verdict of guilty of a lesser crime is responsive to a charge of a greater crime if such lesser crime is necessarily included in the greater, arguing that such a result is erroneous for it is within the province of the legislature to determine what verdicts shall be responsive to the crime charged.
We did not intend to hold as contended by the state and our opinion does not, in fact, so hold. In any event, any language therein from which such an inference might be eked out would be obiter.
The application for a rehearing is refused.